
	

113 S286 IS: Stronger Enforcement of Civil Penalties Act of 2013
U.S. Senate
2013-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 286
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2013
			Mr. Reed (for himself,
			 Mr. Grassley, and
			 Mr. Leahy) introduced the following bill;
			 which was read twice and referred to the Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To enhance civil penalties under the Federal securities
		  laws, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stronger Enforcement of Civil
			 Penalties Act of 2013.
		2.Updated civil
			 money penalties for securities laws violations
			(a)Securities Act
			 of 1933
				(1)Money penalties
			 in administrative actionsSection 8A(g)(2) of the Securities Act
			 of 1933 (15 U.S.C. 77h–1(g)(2)) is amended—
					(A)in subparagraph
			 (A)—
						(i)by
			 striking $7,500 and inserting $10,000; and
						(ii)by
			 striking $75,000 and inserting $100,000;
						(B)in subparagraph
			 (B)—
						(i)by
			 striking $75,000 and inserting $100,000;
			 and
						(ii)by
			 striking $375,000 and inserting $500,000;
			 and
						(C)by amending
			 subparagraph (C) to read as follows:
						
							(C)Third
				tierNotwithstanding subparagraphs (A) and (B), the amount of
				penalty for each such act or omission shall not exceed the greater of—
								(i)$1,000,000 for a
				natural person or $10,000,000 for any other person;
								(ii)3 times the
				gross amount of pecuniary gain to the person who committed the act or omission;
				or
								(iii)the amount of
				losses incurred by victims as a result of the act or omission, if—
									(I)the act or
				omission described in paragraph (1) involved fraud, deceit, manipulation, or
				deliberate or reckless disregard of a regulatory requirement; and
									(II)such act or
				omission directly or indirectly resulted in—
										(aa)substantial
				losses or created a significant risk of substantial losses to other persons;
				or
										(bb)substantial
				pecuniary gain to the person who committed the act or
				omission.
										.
					(2)Money penalties
			 in civil actionsSection 20(d)(2) of the Securities Act of 1933
			 (15 U.S.C. 77t(d)(2)) is amended—
					(A)in subparagraph
			 (A)—
						(i)by
			 striking $5,000 and inserting $10,000; and
						(ii)by
			 striking $50,000 and inserting $100,000;
						(B)in subparagraph
			 (B)—
						(i)by
			 striking $50,000 and inserting $100,000;
			 and
						(ii)by
			 striking $250,000 and inserting $500,000;
			 and
						(C)in subparagraph
			 (C), by striking greater of (i) $100,000 for a natural person or
			 $500,000 for any other person, or (ii) the gross amount of pecuniary gain to
			 such defendant as a result of the violation and inserting the
			 following:
						
							greater
			 of—(i)$1,000,000 for a
				natural person or $10,000,000 for any other person;
							(ii)3 times the
				gross amount of pecuniary gain to such defendant as a result of the violation;
				or
							(iii)the amount of
				losses incurred by victims as a result of the
				violation
							.
					(b)Securities
			 Exchange Act of 1934
				(1)Money penalties
			 in civil actionsSection 21(d)(3)(B) of the Securities Exchange
			 Act of 1934 (15 U.S.C. 78u(d)(3)(B)) is amended—
					(A)in clause
			 (i)—
						(i)by
			 striking $5,000 and inserting $10,000; and
						(ii)by
			 striking $50,000 and inserting $100,000;
						(B)in clause
			 (ii)—
						(i)by
			 striking $50,000 and inserting $100,000;
			 and
						(ii)by
			 striking $250,000 and inserting $500,000;
			 and
						(C)in clause (iii),
			 by striking greater of (I) $100,000 for a natural person or $500,000 for
			 any other person, or (II) the gross amount of pecuniary gain to such defendant
			 as a result of the violation and inserting the
			 following:
						
							greater
			 of—(I)$1,000,000 for a
				natural person or $10,000,000 for any other person;
							(II)3 times the
				gross amount of pecuniary gain to such defendant as a result of the violation;
				or
							(III)the amount of
				losses incurred by victims as a result of the
				violation
							.
					(2)Money penalties
			 in administrative actionsSection 21B(b) of the Securities
			 Exchange Act of 1934 (15 U.S.C. 78u–2(b)) is amended—
					(A)in paragraph
			 (1)—
						(i)by
			 striking $5,000 and inserting $10,000; and
						(ii)by
			 striking $50,000 and inserting $100,000;
						(B)in paragraph
			 (2)—
						(i)by
			 striking $50,000 and inserting $100,000;
			 and
						(ii)by
			 striking $250,000 and inserting $500,000;
			 and
						(C)by amending
			 paragraph (3) to read as follows:
						
							(3)Third
				tierNotwithstanding paragraphs (1) and (2), the amount of
				penalty for each such act or omission shall not exceed the greater of—
								(A)$1,000,000 for a
				natural person or $10,000,000 for any other person;
								(B)3 times the gross
				amount of pecuniary gain to the person who committed the act or omission;
				or
								(C)the amount of
				losses incurred by victims as a result of the act or omission, if—
									(i)the act or
				omission described in subsection (a) involved fraud, deceit, manipulation, or
				deliberate or reckless disregard of a regulatory requirement; and
									(ii)such act or
				omission directly or indirectly resulted in substantial losses or created a
				significant risk of substantial losses to other persons or resulted in
				substantial pecuniary gain to the person who committed the act or
				omission.
									.
					(c)Investment
			 Company Act of 1940
				(1)Money penalties
			 in administrative actionsSection 9(d)(2) of the Investment
			 Company Act of 1940 (15 U.S.C. 80a–9(d)(2)) is amended—
					(A)in subparagraph
			 (A)—
						(i)by
			 striking $5,000 and inserting $10,000; and
						(ii)by
			 striking $50,000 and inserting $100,000;
						(B)in subparagraph
			 (B)—
						(i)by
			 striking $50,000 and inserting $100,000;
			 and
						(ii)by
			 striking $250,000 and inserting $500,000;
			 and
						(C)by amending
			 subparagraph (C) to read as follows:
						
							(C)Third
				tierNotwithstanding subparagraphs (A) and (B), the amount of
				penalty for each such act or omission shall not exceed the greater of—
								(i)$1,000,000 for a
				natural person or $10,000,000 for any other person;
								(ii)3 times the
				gross amount of pecuniary gain to the person who committed the act or omission;
				or
								(iii)the amount of
				losses incurred by victims as a result of the act or omission, if—
									(I)the act or
				omission described in paragraph (1) involved fraud, deceit, manipulation, or
				deliberate or reckless disregard of a regulatory requirement; and
									(II)such act or
				omission directly or indirectly resulted in substantial losses or created a
				significant risk of substantial losses to other persons or resulted in
				substantial pecuniary gain to the person who committed the act or
				omission.
									.
					(2)Money penalties
			 in civil actionsSection 42(e)(2) of the Investment Company Act
			 of 1940 (15 U.S.C. 80a–41(e)(2)) is amended—
					(A)in subparagraph
			 (A)—
						(i)by
			 striking $5,000 and inserting $10,000; and
						(ii)by
			 striking $50,000 and inserting $100,000;
						(B)in subparagraph
			 (B)—
						(i)by
			 striking $50,000 and inserting $100,000;
			 and
						(ii)by
			 striking $250,000 and inserting $500,000;
			 and
						(C)in subparagraph
			 (C), by striking greater of (i) $100,000 for a natural person or
			 $500,000 for any other person, or (ii) the gross amount of pecuniary gain to
			 such defendant as a result of the violation and inserting the
			 following:
						
							greater
			 of—(i)$1,000,000 for a
				natural person or $10,000,000 for any other person;
							(ii)3 times the
				gross amount of pecuniary gain to such defendant as a result of the violation;
				or
							(iii)the amount of
				losses incurred by victims as a result of the
				violation
							.
					(d)Investment
			 Advisers Act of 1940
				(1)Money penalties
			 in administrative actionsSection 203(i)(2) of the Investment
			 Advisers Act of 1940 (15 U.S.C. 80b–3(i)(2)) is amended—
					(A)in subparagraph
			 (A)—
						(i)by
			 striking $5,000 and inserting $10,000; and
						(ii)by
			 striking $50,000 and inserting $100,000;
						(B)in subparagraph
			 (B)—
						(i)by
			 striking $50,000 and inserting $100,000;
			 and
						(ii)by
			 striking $250,000 and inserting $500,000;
			 and
						(C)by amending
			 subparagraph (C) to read as follows:
						
							(C)Third
				tierNotwithstanding subparagraphs (A) and (B), the amount of
				penalty for each such act or omission shall not exceed the greater of—
								(i)$1,000,000 for a
				natural person or $10,000,000 for any other person;
								(ii)3 times the
				gross amount of pecuniary gain to the person who committed the act or omission;
				or
								(iii)the amount of
				losses incurred by victims as a result of the act or omission, if—
									(I)the act or
				omission described in paragraph (1) involved fraud, deceit, manipulation, or
				deliberate or reckless disregard of a regulatory requirement; and
									(II)such act or
				omission directly or indirectly resulted in substantial losses or created a
				significant risk of substantial losses to other persons or resulted in
				substantial pecuniary gain to the person who committed the act or
				omission.
									.
					(2)Money penalties
			 in civil actionsSection 209(e)(2) of the Investment Advisers Act
			 of 1940 (15 U.S.C. 80b–9(e)(2)) is amended—
					(A)in subparagraph
			 (A)—
						(i)by
			 striking $5,000 and inserting $10,000; and
						(ii)by
			 striking $50,000 and inserting $100,000;
						(B)in subparagraph
			 (B)—
						(i)by
			 striking $50,000 and inserting $100,000;
			 and
						(ii)by
			 striking $250,000 and inserting $500,000;
			 and
						(C)in subparagraph
			 (C), by striking greater of (i) $100,000 for a natural person or
			 $500,000 for any other person, or (ii) the gross amount of pecuniary gain to
			 such defendant as a result of the violation and inserting the
			 following:
						
							greater
			 of—(i)$1,000,000 for a
				natural person or $10,000,000 for any other person;
							(ii)3 times the
				gross amount of pecuniary gain to such defendant as a result of the violation;
				or
							(iii)the amount of
				losses incurred by victims as a result of the
				violation
							.
					3.Penalties for
			 recidivists
			(a)Securities Act
			 of 1933
				(1)Cease-and-desist
			 proceedingsSection 8A(g)(2) of the Securities Act of 1933 (15
			 U.S.C. 77h–1(g)(2)) is amended by adding at the end the following:
					
						(D)Fourth
				tierNotwithstanding subparagraphs (A), (B), and (C), the maximum
				amount of penalty for each such act or omission shall be 3 times the otherwise
				applicable amount in such subparagraphs if, within the 5-year period preceding
				such act or omission, the person who committed the act or omission was
				criminally convicted for securities fraud or became subject to a judgment or
				order imposing monetary, equitable, or administrative relief in any Commission
				action alleging fraud by that
				person.
						.
				(2)Injunctions and
			 prosecution of offensesSection 20(d)(2) of the Securities Act of
			 1933 (15 U.S.C. 77t(d)(2)) is amended by adding at the end the
			 following:
					
						(D)Fourth
				tierNotwithstanding subparagraphs (A), (B), and (C), the maximum
				amount of penalty for each such violation shall be 3 times the otherwise
				applicable amount in such subparagraphs if, within the 5-year period preceding
				such violation, the defendant was criminally convicted for securities fraud or
				became subject to a judgment or order imposing monetary, equitable, or
				administrative relief in any Commission action alleging fraud by that
				defendant.
						.
				(b)Securities
			 exchange Act of 1934
				(1)Civil
			 actionsSection 21(d)(3)(B) of the Securities Exchange Act of
			 1934 (15 U.S.C. 78u(d)(3)(B)) is amended by adding at the end the
			 following:
					
						(iv)Fourth
				tierNotwithstanding clauses (i), (ii), and (iii), the maximum
				amount of penalty for each such violation shall be 3 times the otherwise
				applicable amount in such clauses if, within the 5-year period preceding such
				violation, the defendant was criminally convicted for securities fraud or
				became subject to a judgment or order imposing monetary, equitable, or
				administrative relief in any Commission action alleging fraud by that
				defendant.
						.
				(2)Administrative
			 proceedingsSection 21B(b) of the Securities Exchange Act of 1934
			 (15 U.S.C. 78u–2(b)) is amended by adding at the end the following:
					
						(4)Fourth
				tierNotwithstanding paragraphs (1), (2), and (3), the maximum
				amount of penalty for each such act or omission shall be 3 times the otherwise
				applicable amount in such paragraphs if, within the 5-year period preceding
				such act or omission, the person who committed the act or omission was
				criminally convicted for securities fraud or became subject to a judgment or
				order imposing monetary, equitable, or administrative relief in any Commission
				action alleging fraud by that
				person.
						.
				(c)Investment
			 company Act of 1940
				(1)Ineligibility
			 of certain underwriters and affiliatesSection 9(d)(2) of the
			 Investment Company Act of 1940 (15 U.S.C. 80a–9(d)(2)) is amended by adding at
			 the end the following:
					
						(D)Fourth
				tierNotwithstanding subparagraphs (A), (B), and (C), the maximum
				amount of penalty for each such act or omission shall be 3 times the otherwise
				applicable amount in such subparagraphs if, within the 5-year period preceding
				such act or omission, the person who committed the act or omission was
				criminally convicted for securities fraud or became subject to a judgment or
				order imposing monetary, equitable, or administrative relief in any Commission
				action alleging fraud by that
				person.
						.
				(2)EnforcementSection
			 42(e)(2) of the Investment Company Act of 1940 (15 U.S.C. 80a–41(e)(2)) is
			 amended by adding at the end the following:
					
						(D)Fourth
				tierNotwithstanding subparagraphs (A), (B), and (C), the maximum
				amount of penalty for each such violation shall be 3 times the otherwise
				applicable amount in such subparagraphs if, within the 5-year period preceding
				such violation, the defendant was criminally convicted for securities fraud or
				became subject to a judgment or order imposing monetary, equitable, or
				administrative relief in any Commission action alleging fraud by that
				defendant.
						.
				(d)Investment
			 advisers Act of 1940The Investment Advisers Act of 1940 (15
			 U.S.C. 80b–1 et seq.) is amended—
				(1)in section
			 203(i)(2) (15 U.S.C. 80b–3(i)(2)), by adding at the end the following:
					
						(D)Fourth
				tierNotwithstanding subparagraphs (A), (B), and (C), the maximum
				amount of penalty for each such act or omission shall be 3 times the otherwise
				applicable amount in such subparagraphs if, within the 5-year period preceding
				such act or omission, the person who committed the act or omission was
				criminally convicted for securities fraud or became subject to a judgment or
				order imposing monetary, equitable, or administrative relief in any Commission
				action alleging fraud by that person.
						;
				and
				(2)in section
			 209(e)(2) (15 U.S.C. 80b–9(e)(2)) by adding at the end the following:
					
						(D)Fourth
				tierNotwithstanding subparagraphs (A), (B), and (C), the maximum
				amount of penalty for each such violation shall be 3 times the otherwise
				applicable amount in such subparagraphs if, within the 5-year period preceding
				such violation, the defendant was criminally convicted for securities fraud or
				became subject to a judgment or order imposing monetary, equitable, or
				administrative relief in any Commission action alleging fraud by that
				defendant.
						.
				4.Violations of
			 injunctions and bars
			(a)Securities Act
			 of 1933Section 20(d) of the Securities Act of 1933 (15 U.S.C.
			 77t(d)) is amended—
				(1)in paragraph (1),
			 by inserting after the rules or regulations thereunder, the
			 following: a Federal court injunction or a bar obtained or entered by
			 the Commission under this title,; and
				(2)by amending
			 paragraph (4) to read as follows:
					
						(4)Special
				provisions relating to a violation of an injunction or certain orders
							(A)In
				generalEach separate violation of an injunction or order
				described in subparagraph (B) shall be a separate offense, except that in the
				case of a violation through a continuing failure to comply with such injunction
				or order, each day of the failure to comply with the injunction or order shall
				be deemed a separate offense.
							(B)Injunctions and
				ordersSubparagraph (A) shall apply with respect to any action to
				enforce—
								(i)a
				Federal court injunction obtained pursuant to this title;
								(ii)an order entered
				or obtained by the Commission pursuant to this title that bars, suspends,
				places limitations on the activities or functions of, or prohibits the
				activities of, a person; or
								(iii)a
				cease-and-desist order entered by the Commission pursuant to section
				8A.
								.
				(b)Securities
			 exchange Act of 1934Section 21(d)(3) of the Securities Exchange
			 Act of 1934 (15 U.S.C. 78u(d)(3)) is amended—
				(1)in subparagraph
			 (A), by inserting after the rules or regulations thereunder, the
			 following: a Federal court injunction or a bar obtained or entered by
			 the Commission under this title,; and
				(2)by amending
			 subparagraph (D) to read as follows:
					
						(D)Special
				provisions relating to a violation of an injunction or certain orders
							(i)In
				generalEach separate violation of an injunction or order
				described in clause (ii) shall be a separate offense, except that in the case
				of a violation through a continuing failure to comply with such injunction or
				order, each day of the failure to comply with the injunction or order shall be
				deemed a separate offense.
							(ii)Injunctions
				and ordersClause (i) shall apply with respect to an action to
				enforce—
								(I)a Federal court
				injunction obtained pursuant to this title;
								(II)an order entered
				or obtained by the Commission pursuant to this title that bars, suspends,
				places limitations on the activities or functions of, or prohibits the
				activities of, a person; or
								(III)a
				cease-and-desist order entered by the Commission pursuant to section
				21C.
								.
				(c)Investment
			 company Act of 1940Section 42(e) of the Investment Company Act
			 of 1940 (15 U.S.C. 80a–41(e)) is amended—
				(1)in paragraph (1),
			 by inserting after the rules or regulations thereunder, the
			 following: a Federal court injunction or a bar obtained or entered by
			 the Commission under this title,; and
				(2)by amending
			 paragraph (4) to read as follows:
					
						(4)Special
				provisions relating to a violation of an injunction or certain orders
							(A)In
				generalEach separate violation of an injunction or order
				described in subparagraph (B) shall be a separate offense, except that in the
				case of a violation through a continuing failure to comply with such injunction
				or order, each day of the failure to comply with the injunction or order shall
				be deemed a separate offense.
							(B)Injunctions and
				ordersSubparagraph (A) shall apply with respect to any action to
				enforce—
								(i)a
				Federal court injunction obtained pursuant to this title;
								(ii)an order entered
				or obtained by the Commission pursuant to this title that bars, suspends,
				places limitations on the activities or functions of, or prohibits the
				activities of, a person; or
								(iii)a
				cease-and-desist order entered by the Commission pursuant to section
				9(f).
								.
				(d)Investment
			 advisers Act of 1940Section 209(e) of the Investment Advisers
			 Act of 1940 (15 U.S.C. 80b–9(e)) is amended—
				(1)in paragraph (1),
			 by inserting after the rules or regulations thereunder, the
			 following: a Federal court injunction or a bar obtained or entered by
			 the Commission under this title,; and
				(2)by amending
			 paragraph (4) to read as follows:
					
						(4)Special
				provisions relating to a violation of an injunction or certain orders
							(A)In
				generalEach separate violation of an injunction or order
				described in subparagraph (B) shall be a separate offense, except that in the
				case of a violation through a continuing failure to comply with such injunction
				or order, each day of the failure to comply with the injunction or order shall
				be deemed a separate offense.
							(B)Injunctions and
				ordersSubparagraph (A) shall apply with respect to any action to
				enforce—
								(i)a
				Federal court injunction obtained pursuant to this title;
								(ii)an order entered
				or obtained by the Commission pursuant to this title that bars, suspends,
				places limitations on the activities or functions of, or prohibits the
				activities of, a person; or
								(iii)a
				cease-and-desist order entered by the Commission pursuant to section
				203(k).
								.
				
